Exhibit 10.4

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”) to the Employment Agreement of Paul
McGinn dated July 25, 2012, as amended effective August 1, 2013 (the “Employment
Agreement”) is effective as of date set forth on the signature page hereof, and
entered into by and among CIG Wireless Corp., a corporation incorporated in the
State of Nevada (the “Company”) and Paul McGinn (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with the Company;

 

WHEREAS, the Company and the Executive now wish to amend the Employment
Agreement as of the date hereof; and

 

WHEREAS, Section 20 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

 

NOW, THEREFORE, the Company and Executive hereby agree that the Employment
Agreement shall be amended as follows:

 

1. A new Section 3(i) is added to the Employment Agreement as follows:

 

“(i) Special Retention Bonus. Subject to the Executive’s continued employment
with the Company through the applicable Retention Date set forth below, on such
Retention Date the Company will pay to the Executive in a cash lump sum an
amount equal to the applicable Retention Bonus set forth below:

 

Retention Date Retention Bonus [Insert Date 12 months from the Closing Date]
$900,000 [Insert Date 18 months from the Closing Date] $300,000

 

Notwithstanding the foregoing, in the event of a termination of the Executive’s
employment either (a) by the Company without Cause or (b) by the Executive for
Good Reason, the Company will pay to the Executive any then unpaid Retention
Bonus within ten (10) days of such termination. For the purposes of this Section
3(i), “Good Reason” means: (i) a material diminution in Executive’s Base Salary
or (ii) a failure by the Company to pay to the Executive any amounts due
hereunder, including any Incremental Portion or Variable Component, within
thirty (30) days of the date such amount is due to be paid hereunder, that in
the case of any Good Reason event is not cured by the Company within thirty (30)
days of written notice specifying the occurrence such Good Reason event, which
notice shall be given by Executive to the Company within ninety (90) days after
the occurrence of the Good Reason event. In the event of any nonpayment by the
Company of a Retention Bonus when due, the Company shall promptly upon demand
reimburse the Executive for his legal costs, including attorney’s fees, incurred
in seeking the payment of such amount.”

 



- -

   

 

2. In all respects not modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed.

 

3. Notwithstanding anything in this Amendment to the contrary, this Amendment
shall be subject to, and effective upon, consummation of the transactions (the
“Transactions”) contemplated by that certain Agreement and Plan of Merger, by
and among Vertical Bridge Acquisitions, LLC, Vertical Steel Merger Sub Inc., and
the Company, dated as of March 20, 2015 (the “Merger Agreement”). In the event
the Merger Agreement is terminated in accordance with its terms, or the
Transactions are not consummated on or prior to December 31, 2015, this
Amendment shall terminate without further action, notice, or deed, and shall be
null and void ab initio.

 

4. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument. This Amendment may be delivered via facsimile or scanned
“PDF” which shall be an original for all purposes.

 

[Signature Page Follows]

 



-2-

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
20th day of March, 2015.

 

CIG Wireless Corp.

 

  By:   /s/ Romain Gay-Crosier        Name: Romain Gay-Crosier
Title: Chief Financial Officer  

 

 

/s/ Paul McGinn   Name:      Paul McGinn  

 



-3-

 